NUMBER 13-13-00701-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


LEROY KILLIAN ARISTA,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is currently before the Court on appellant's second unopposed

extension of time to file the brief. The reporter’s record was filed on January 21, 2014,

and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R.

App. P. 38.6(a). This Court has previously granted appellant one extension of time
totaling ninety days to file the brief, and appellant now seeks an additional sixty days, until

July 21, 2014, to file the brief.

       The Court GRANTS appellant’s second unopposed motion to file the brief and

ORDERS the Honorable Cynthia E. Orr to file the brief on or before July 21, 2014. The

Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief in

this matter. No further extensions will be granted absent exigent circumstances.             If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4). The

Clerk of this Court is ORDERED to serve a copy of this order on the Honorable Cynthia

E. Orr by certified mail, return receipt requested.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of June,2014.




                                              2